Altair Nanotechnologies Inc. 204 Edison Way Reno, Nevada 89502 May 25, 2012 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-7010 Re: Altair Nanotechnologies Inc. — Form AW Request for Withdrawal of Post-Effective Amendment No. 1 to Registration Statement on Form S-4 File No. 333-178729 Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended, Altair Nanotechnologies Inc. (the “Company”) hereby requests the immediate withdrawal of its Post-Effective Amendment No. 1 (the “Filing”) to the Company’s Registration Statement on Form S-4 (File No. 333-178729), which was filed with the Securities and Exchange Commission effective May 23, 2012. The Filing was inadvertently submitted under the form type header “S-4 POS” when it was filed on the EDGAR system. The Filing should have been submitted under the form type header “POS AM.” No securities have been sold pursuant to the Filing. The Company will re-file a Post-Effective Amendment No. 1 to the Company’s Registration Statement on Form S-4 (File No. 333-178729) under the form type header “POS AM” as soon as practicable following this request for withdrawal. If you have any questions regarding this request for withdrawal, please contact me at (775) 858-3714 or Bryan Allen, our outside counsel, at (801) 257-7963. Sincerely, /s/ Stephen Huang Stephen Huang Chief Financial Officer
